DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futamata (US Pub. # 20160291498) in view of Kusaba et al. (US 20090123195), hereinafter referred to as Kusaba, and in further view of Yamamoto et al. (JP 2002304053), hereinafter referred to as Yamamoto.
Regarding claim 1, Futamata teaches, “An electroconductive roll (Fig. 1) comprising: a core member (Fig. 1, ref. # 3), a rubber base material (1) disposed around the core member, and a surface layer (4, 5; see para. [0136, 0151–0153]) disposed around the rubber base material, a surface area of the surface layer per unit projected area being equal to or greater than 1.255, and being equal to or less than 5.132 (see para. [0136]).” Futamata does not appear to teach, “an arithmetic mean peak curvature Spc, of a surface of the surface layer being equal to or greater than 1,880 (1/mm), and being equal to or less than 14,024 (1/mm), a density of peaks Spd of the surface of the surface layer being equal to or greater than 93,406 (1/mm2), and being equal to or less than 151,476 (1/mm2).” 
However, Kusaba teaches, “an arithmetic mean peak curvature Spc, of a surface of the surface layer being equal to or greater than 1,880 (1/mm), and being equal to or less than 14,024 (1/mm) (see para. [0049–0051]; defining the suitable range of the surface property of the roller by an arithmetic mean peak curvature Spc of vertices on the surface in place of the index Rsk of the sharpness of the projection parts constituting the roughness of the surface is merely a matter of choice by one of ordinary skill in the art and defining the surface property as such does not modify the structure of the roll).” Furthermore, Yamamoto teaches, “a density of peaks Spd of the surface of the surface layer being equal to or greater than 93,406 (1/mm2), and being equal to or less than 151,476 (1/mm2) (surface of the surface layer having the Sm (mean spacing of profile elements) in the range between 30 and 150 micrometers, see para. [0006, 0021, 0027–0038] and Table 1; because of the correlation between Sm and Spd on the surface of Yamamoto, which predominately comprises peak asperities, it is obvious to conclude that, when the spacing of profile elements Sm decreases, the density of peaks Spd increases, and defining the surface property as such does not modify the structure of the roll).” 
Even further, Kusaba (ref. #’s 1, 2, 3) and Yamamoto (ref. #’s 1a, 1b, 1c) each individually teach the claimed core member, rubber base material, and surface layer, as taught by Futamata. It would have been obvious to one skilled in the art at the time of filing to modify Futamata’s invention to include an arithmetic mean peak curvature Spc, of a surface of the surface layer being equal to or greater than 1,880 (1/mm), and being equal to or less than 14,024 (1/mm), a density of peaks Spd of the surface of the surface layer being equal to or greater than 93,406 (1/mm2), and being equal to or less than 151,476 (1/mm2).
The ordinary artisan would have been motivated to modify Futamata’s invention because there would have been a reasonable expectation of success in achieving charging.
Regarding claim 2, Futamata teaches, “wherein the surface layer comprises an electroconductive matrix comprising a base material formed of an electric insulator (see para. [0042, 0055–0058, 0092–0094, 0133, 0161], which teach rubber and filler) and an electroconductive material (see para. [0042, 0092–0094, 0133, 0161], which teach rubber…”to improve the charging characteristics of the semiconductive roller”) being dispersed in the base material, and particles of a surface roughness enhancing material being dispersed in the electroconductive matrix (see para. [0042, 0055–0058, 0092–0094, 0104, 0133, 0161], which teach materials finished to a desired surface roughness as discussed in para. [0136]).”  
Regarding claim 3, Futamata teaches, “wherein the particles of the surface roughness enhancing material (see para. [0042, 0055–0058, 0092–0094, 0104, 0133, 0161], which teach materials finished to a desired surface roughness as discussed in para. [0136]) are formed of an electric insulator (see para. [0042, 0055–0058, 0092–0094, 0104, 0133, 0161]).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach electroconductive rollers with layers and materials similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852